Citation Nr: 0740590	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Appeals Management 
Center-Resource Unit in Bay Pines, Florida, which granted the 
claim on appeal and assigned a 10 percent rating effective 
March 16, 1999.  The appeal was subsequently transferred 
Regional Office (RO) in Muskogee, Oklahoma.  The veteran 
filed a notice of disagreement (NOD) with the 10 percent 
rating.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 10 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to a higher 
initial rating, the matter remains before the Board for 
appellate review.

In an October 2007 statement, the veteran requested a travel 
board hearing.  In a letter to VA dated in November 2007, the 
veteran withdrew his request for a personal hearing.  
38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed 
with consideration of this appeal based on the evidence of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's DDD and DJD of the lumbar spine is not 
productive of muscle spasm on extreme forward bending or loss 
of unilateral lateral spine motion in a standing position.

3.  The veteran's DDD of the lumbar spine is not productive 
of moderate intervertebral disc syndrome with recurring 
attacks.

4.  The veteran's DDD and DJD of the lumbar spine is not 
productive of moderate limitation of motion.

5.  The veteran's DDD and DJD of the lumbosacral spine is not 
productive of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
DDD and DJD of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2001-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically advised of the need to submit any 
evidence in his possession that pertains to the claim and was 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the January 2007 letter, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in August 2004 and February 2007.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his service-connected DJD and DDD of the 
lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
September 2006 SOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

Under Diagnostic Code 5295, a 10 percent disability 
evaluation is assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
evaluation is contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

Further, prior to September 26, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is slight, a 10 
percent rating is warranted.  When limitation of motion is 
moderate, a 20 percent rating is warranted.

Under Diagnostic Code 5293, a 10 percent disability 
evaluation is contemplated for mild intervertebral disc 
syndrome.  A 20 percent disability is warranted for moderate 
intervertebral disc disease with recurring attacks. 

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  See Amendment to Part 
4, Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5242 
(degenerative arthritis of the spine) and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is already assigned a 10 
percent disability evaluation for his service-connected spine 
disability, and the medical evidence of record does not 
demonstrate that involvement of 2 or more major joints or 2 
or more minor joint groups.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.

In considering the evidence of record under Diagnostic Code 
5295, the Board concludes that the veteran is not entitled to 
an increased evaluation for his DJD and DDD of the lumbar 
spine.  The medical evidence of record does not show the 
veteran to have lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  In fact, the August 2004 
VA examiner indicated that that the veteran's spine seemed 
normal, his posture and gait were within normal limits, the 
position of his head was symmetrical, and the curvature of 
the spine was normal.  The Board does observe that a March 
1998 VA x-ray showed disc space narrowing at L5-S1 and a June 
2006 MRI showed DDD of L4-L5 and L5-S1.  The August 2004 VA 
examination found the veteran to have flexion limited to 65 
degrees due to pain and because the veteran was noted to have 
a big belly, 20 degrees of right and left lateral flexion, 
and 20 degrees of extension.  The veteran walked unaided.  
Significantly, although there was objective evidence of 
painful motion, there was no spasm or weakness.  Similarly, 
the February 2007 examiner indicated that the veteran had 
flexion of 65 degrees, extension to 10 degrees, 20 degrees 
left and right lateral flexion, and 25 degrees of left and 
right lateral rotation.  Again, there was no muscle spasm.  
The Board acknowledges that VA treatment entry dated in March 
2001 and a private record from W.C.C. dated in July 2004 
reflected that the veteran had recurrent muscle spasms.  
However, there was no objective evidence of such during the 
VA examinations, nor did the veteran complain of such during 
either examination.  Therefore, the medical evidence of 
record has not shown the veteran to have had lumbosacral 
strain with muscle spasm on extreme forward bending or loss 
of lateral spine motion in the standing position.  As such, 
the Board finds that the veteran has not met the criteria for 
an increased evaluation for his service-connected lumbar 
spine under Diagnostic Code 5295.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's DDD and DJD of the 
lumbar spine.  The medical evidence of record, as reported 
above, does not show the veteran to have moderate limitation 
of motion of the lumbar spine.  The Board notes that, as of 
2002, there was no specific measure of the range of motion of 
the lumbar spine included in the regulations used to evaluate 
disabilities of the spine.  However, range of motion 
measurements were added with the September 2003 change in 
regulations.  See Plate V, 38 C.F.R. § 4.71a (2004).  
Although the substantive change in regulations from September 
2003 cannot be used to evaluate the veteran's level of 
disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"slight" or 
"moderate."  In regards to the thoracolumbar spine, a full 
range of motion for forward flexion is 90 degrees, backward 
extension is to 30 degrees, left and right lateral flexion is 
to 30 degrees, and left and right rotation is to 30 degrees.  
See 38 C.F.R. § 4.71a, Plate V.  As such, when the veteran's 
limitation of motion findings are considered as a whole, the 
medical evidence of record has not demonstrated that the 
veteran has moderate limitation of motion of lumbar spine.  
Therefore, the Board finds that the veteran has not met the 
criteria for an increased evaluation under Diagnostic Code 
5292.

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to an increased evaluation for the veteran's 
service-connected lumbar spine.  Although the veteran 
reported occasional pain going down his right leg and down 
the left side of his abdomen during his VA examinations, the 
medical evidence of record, as a whole, does not show the 
veteran to have had moderate intervertebral disc syndrome 
with recurring attacks.  In fact, the August 2004 examiners 
indicated that the veteran's sensations were intact 
bilaterally, deep tendon reflexes were 2 + and equal 
bilaterally and muscle strength was 5/5 in the left and 4/5 
in the right lower extremity but there was no gross 
neurological defect.  During the February 2007 VA 
examination, the veteran had normal pinprick, normal strength 
in the lower extremities, negative foot-drop bilaterally, and 
normal motor skills except he could not heel or toe-walk.  
There was no muscle atrophy.  The veteran did not report any 
numbness or bladder or bowel complaints.  In fact, the 
veteran reported no effects of this condition on his 
activities of daily living except with increased walking.  
The veteran reported no periods of prolonged incapacitation 
during either examination.  As such, the medical evidence of 
record does not show the veteran to have met the criteria for 
an increased evaluation under Diagnostic Code 5293.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 10 percent for his 
service-connected lumbar spine.  The evidence of record does 
not reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  The Board observes that there are no 
treatment records associated with the claims file indicating 
that the veteran was prescribed bed rest by any physician.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation under the rating criteria in 
effect as of September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's service-connected lumbar spine.  
As previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 months.  
Further, forward flexion of the thoracolumbar spine has not 
been shown to be greater than 30 degrees but not greater than 
60 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation for his service-connected lumbar 
spine under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the lumbar 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, as discussed above, the evidence of record shows that 
the veteran's degenerative disc disease is not productive of 
bladder or bowel dysfunction, and his deep tendon reflexes 
are normal.  Moreover, the August 2004 VA examiner noted that 
veteran's sensations were intact bilaterally and there was no 
gross neurological defect.  Therefore, the Board concludes 
that the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions, especially during flare-ups.  However, the effect 
of the pain in the veteran's back is contemplated in the 
currently assigned 10 percent disability evaluation.  Indeed, 
both of the VA examination range of motion findings 
contemplated pain on movement.  Importantly, the August 2004 
VA examination noted that repetitive use did not cause an 
increase in pain, fatigue, weakness, or lack of endurance.  
The veteran stated that he could walk for thirty minutes 
without any problems, was not unsteady, and did not have a 
history of falls.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's DDD and DJD of the lumbar spine.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected DDD and DJD 
of the lumbar spine has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
observe that in his October 2006 substantive appeal, the 
veteran has reported taking early retirement in 1998; 
however, the medical evidence of record does not show that 
his service-connected back disability had interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected back rendered him unemployable.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected DDD and DJD of the lumbar spine 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for DJD and DDD of the lumbar spine is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


